Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00799-CR

                                   Derri Raye LUKASIK,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR9695
                         Honorable Melisa Skinner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED acquitting appellant of the offense of theft.

       SIGNED October 3, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice